DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 13, 2012 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an electrical power transmission line conductor comprising at least one electrical conductor configured for transmission of high voltage alternating current electrical power; at least one strengthening structure bundled with the electrical conductor to provide physical support to the electrical conductor; and at least one magnetocaloric structure comprising magnetocaloric material, the at least one magnetocaloric structure being included in a bundle with the electrical conductor and strengthening structure, the magnetocaloric structure being arranged within the bundle to be located within a changing magnetic field generated by transmission of high voltage alternating current electrical power via the at least one conductor to thereby cause the magnetocaloric material composition to exhibit a magnetocaloric effect to regulate the operating temperature of the electrical power transmission line conductor (claim 1).  This invention also deals with a method of electrical power transmission line conductor design comprising the steps of determining an anticipated operating temperature range for the electrical power transmission line conductor, and selecting at least one of a low temperature threshold and a high temperature threshold; selecting one or more magnetocaloric materials exhibiting magnetocaloric effects around the selected low temperature threshold or high temperature threshold; and determining an arrangement for at least one electrical conductor, at least one strengthening structure and one or more magnetocaloric structures within a conductor bundle, the position of the magnetocaloric structures being selected to ensure the position magnetocaloric structures will coincide with the changing magnetic field generated by alternating current electrical power transmission via conductors in the bundle (claim 18).  The above stated claimed limitations are not taught or suggested by the prior art of record and therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “It is important to point out that neither Nojiri nor Fengtao teaches or suggests the use of magnetocaloric materials or magnetocaloric effects materials possesses magnetic properties, it is not the case that magnetic materials will have magnetocaloric properties. In fact, because the lines in Nojiri and Fengtao are the high Curie temperature ferromagnetic materials, it is inevitable that they must generate heat at any temperature, even at very high temperatures in summer. While this may be desirable in winter, in summer, this property would cause sagging of the transmission lines, significantly shortening their lifetime and increasing the likelihood of dangerous contact." is persuasive and therefore claims 1-20 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
April 16, 2021